Justice Rehnquist,
with whom The Chief Justice and Justice Powell join,
dissenting.
In Jeffries v. Barksdale, 453 U. S. 914 (1981), The Chief Justice, Justice Powell, and I dissented from a simple denial of the writ of certiorari, contending that the writ should *916instead be dismissed because we had no jurisdiction to consider it. Further reflection and research have only strengthened my belief that where a specific statutory enactment dealing with our jurisdiction to consider decisions of the courts of appeals limits that jurisdiction to ‘Tejases in the courts of appeals,” 28 U. S. C. § 1254, we are bound by that statutory provision just as we would be bound by any other statutory provision, unless we were to hold it violative of some provision of the Constitution.
In each of these cases, the petitioner was convicted in a state court. He then sought habeas corpus relief in a United States District Court, and the District Court dismissed the action or denied the writ and refused to issue a certificate of probable cause to appeal. Section 2253 of Title 28 of the United States Code provides as follows: “An appeal may not be taken to the court of appeals from the final order in a ha-beas corpus proceeding where the detention complained of arises out of process issued by a State court, unless the justice or judge who rendered the order or a circuit justice or judge issues a certificate of probable cause” (emphasis supplied).
The effect of this statute, which could not have been drafted in plainer terms, is clear: a certificate of probable cause is an indispensable prerequisite to an appeal from the District Court to the appropriate Court of Appeals. This has long been recognized by the courts, see, e. g., Wilson v. Lanagan, 79 F. 2d 702 (CA1 1935); Hooks v. Fourth District Court of Appeal, 442 F. 2d 1042 (CA5 1971), and by distinguished commentators, see, e. g., Blackmun, Allowance of In Forma Pauperis Appeals in §2255 and Habeas Corpus Cases, 43 F. R. D. 343, 351 (1967). Our cases are not entirely in harmony as to their reasoning on this issue, though all concede that there is no jurisdiction to grant a writ of certiorari where both the District Court and the Court of Appeals have denied a habeas corpus petitioner a certificate of probable *917cause to appeal. See Bilik v. Strassheim, 212 U. S. 551 (1908); Ex parte Patrick, 212 U. S. 555 (1908); House v. Mayo, 324 U. S. 42, 44 (1945). In House, however, this Court held that although it could not entertain a petition for certiorari, it had jurisdiction under the All Writs Act, currently codified at 28 U. S. C. § 1651, to determine the merits of the habeas petition, as well as whether the Court of Appeals had abused its discretion in denying the petitioner a certificate of probable cause to appeal. Id., at 44-45. In reaching this conclusion, it relied on a series of cases interpreting the scope of the common-law writ of certiorari under the All Writs Act. See, e. g., Steffler v. United States, 319 U. S. 38 (1943); Wells v. United States, 318 U. S. 257 (1943); In re 620 Church St. Corp., 299 U. S. 24 (1936).
This reasoning, however, would seem to conflict with the principles established in United States Alkali Export Assn. v. United States, 325 U. S. 196, 203 (1945), and its companion case De Beers Consolidated Mines, Ltd. v. United States, 325 U. S. 212 (1945). These two cases hold that where Congress has withheld appellate review, the All Writs Act cannot be used as a substitute for an authorized appeal. Review by common-law certiorari or any other extraordinary writ is not permissible in the face of a legislative purpose to foreclose review in a particular set of circumstances. Alkali Export, supra, at 203.
Congress, in enacting 28 U. S. C. §2253, has determined that an indispensable prerequisite to an appeal in a habeas corpus proceeding is a certificate of probable cause. The legislative history of this section demonstrates a clear congressional purpose to impose this requirement as a means of terminating frivolous appeals in habeas corpus proceedings. See H. R. Rep. No. 23, 60th Cong., 1st Sess. (1908). Undoubtedly, one of the purposes of §2253 is to protect the States from the necessity of responding to the volume of frivolous appeals. This purpose is hardly furthered when uncertificated petitioners are permitted to seek common-law *918writs of certiorari in this Court, thereby imposing a burden upon the States to respond. Where the statutory scheme permits appellate review only upon the issuance of such a certificate, review by extraordinary writ in the absence of a certificate collides with Congress’ express purpose to foreclose review.*
We should not fear that a more exacting application of §2253 will result in meritorious petitions for habeas corpus slipping by unobservant or callous Courts of Appeals, thereby evading any review by this Court. Pursuant to § 2253, a Circuit Justice, or this Court itself, may issue a certificate of probable cause. See Rosoto v. Warden, 83 S. Ct. 1788, 11 L. Ed. 2d 15 (1963) (Harlan, J., in chambers); In re Hunt, 348 U. S. 968 (1955) (Court denying certificate). Thus, the failure to observe the congressional mandate as to this Court’s jurisdiction of a petition for certiorari to a Court of Appeals in the absence of a certificate of probable cause in no way bars consideration of the merits of a petition which any Member of this Court believes to be deserving of a certificate of probable cause.
But the practice from which I dissented in Jeffries v. *919Barksdale, 453 U. S. 914 (1981), in addition to creating more paperwork with no observable change in the results of a case, has at least two singularly undesirable side effects. Presumably a case where a Court of Appeals has refused to grant leave to appeal, and thus has neither examined the accuracy of petitioner’s factual assertions nor articulated the reasons for its conclusion that petitioner’s legal contentions lack merit, is not an ideal candidate for certiorari here entirely apart from the importance of the issues presented by such a petition. In Conway v. California Adult Authority, 396 U. S. 107 (1969), this Court dismissed a writ of certiorari as improvidently granted because the petitioner had misstated the facts in his petition so as to create a purely artificial and hypothetical issue.
But an even more important consequence of the disregard of congressional provisions as to our jurisdiction is a tendency to weaken the authority of this Court when it can demonstrate in a principled manner that it has either the constitutional or statutory authority to decide a particular issue. The necessary concomitant of our tripartite system of government that the other two branches of government obey judgments rendered within our jurisdiction is sapped whenever we decline for any reason other than the exercise of our own constitutional duties to similarly follow the mandates of Congress and the Executive within their spheres of authority.

 Although the concurring opinion correctly notes that this Court utilized the common-law writ in Alkali Export to review an interlocutory order by the District Court, this hardly “reinforce[s] the holding in House [v. Mayo].” Ante, at 913, n. 1. The questions in Alkali Export involved the propriety of an exercise of the District Court’s equitable jurisdiction, where there was an apparent conflict between its jurisdiction and that of the agency specifically charged by Congress with the duty of enforcing the antitrust laws under the circumstances present in that case. Thus, the common-law writ was utilized by this Court in Alkali Export only to determine whether the District Court’s assumption of jurisdiction conflicted with Congress’ intent to foreclose such jurisdiction pending a determination of a particularly sensitive issue by the Federal Trade Commission. Alkali Export, 325 U. S., at 203-204. In contrast, use of the common-law writ to review uncertificated petitions does not operate to ensure that a lower court is exercising its jurisdiction in accord with congressional intent. It has precisely the opposite effect of providing uncertificated petitioners with certiorari review in the teeth of a congressional mandate that such review should not be available.